Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments
Applicant has filed an amendment on 4/20/2022 amending claims 1, 4, 9, 11-12 and 19-20. Claims 6-8 have been cancelled and new claims 21-24 have been added. 
In virtue of this communication, claims 1-5, 9 and 11-24 are currently pending in the instant application. 

Response to Remarks
Regarding the Double Patenting Rejections, Applicant requests that the non-statutory double patenting rejection be held in abeyance until the rejection under 35 U.S.C. §103 is resolved. The Office agrees as the claim language continues to be evolving. 
Regarding the 35 USC § 103 rejection, Applicant argues the amended language overcomes the 2/3/2022 non-final rejection. However, the claim language has evolved in such a way that the term “input device” has been emphasized. The Office has noticed that the term used in the claim language being inconsistent with its description in Application Specification. As a result, the claims have been objected to as the claimed “input device” functions as a network switch instead according to the Specification. The current Office Action has interpreted the term in line with the Application Specification accordingly. 
Also, during the 6/24/2021 interview, Applicant Representative submitted the term "device select affordances" in the claim language carries a different meaning from the Merriam-Webster dictionary, which defines the meaning of affordance as "the quality or property of an object that defines its possible uses or makes clear how it can or should be used". However, no update from Applicant on how the term should be interpreted is received. 

Claim Objections
Claims 1-5, 9 and 11-24 are objected to as the meaning of the term “input device” in the claim language is inconsistent with Application Specification. 
One of ordinary skilled in the art would agree in a graphical user interface system, a keyboard or a mouse can be examples of an input device. However, in Application Specification, the term are used differently. As an example, paragraph [0163] and Fig 5 teach device 510 being a switch device, and switch device 510 can even include a camera. 
As another example, [0169] and Fig 6A teach device 690 being a switch device  with a first switch 691 and a second switch 692.
In both examples, those devices function as network switches instead of inputs. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9 and 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gunasekara; Don et al. (US 8160564 B1) in view of Summers; Jacob et al. (US 20160006800 A1) made of record both references in the IDS submitted on 3/18/2020) and Sanders; Christopher J. (US 9691270 B1)
As to claim 1, Gunasekara discloses a method comprising: at a first device (Col. 4: FIG. 2A is a diagram illustrating a mobile device 200) with one or more processors, non-transitory memory (Referring initially to FIG. 1 in particular, an exemplary operating environment for implementing the present invention is shown and designated generally as computing device 100).
Based on the interpretation of the term “input device” in line with Application Specification as explained in claim objections above, Gunasekara  fails to teach an interface for communicating with an input device separate from the first device.
However, in a related field of endeavor, Summers teaches a system with an interface for communicating with an input device separate from the first device (Fig. 2 , computer network 230 is considered the equivalent of the claimed input device. Computer device 201 can be considered the equivalent of the claimed first device. See paragraph [0047])
It would have been obvious to one of ordinary skill in the art to integrate Summers' peer to peer computer network and control transfer protocol into Gunasekara’s remote control method of computing device, to increase the number of peer devices available for collaboration, as revealed by Summers in [0002]. 
The combination of Gunasekara and Summers continues to teach a display (Gunasekara Fig. 2A mobile device 200): displaying, on the display of the first device, a user interface (Gunasekara FIG. 2B  col. 5: the mobile device 201 presents the image 210 of the GUI display, ... and configures keys on the mobile device 201 allowing the user to interact with the identified options 216). 
Gunasekara and Summers fail to teach the user interface includes selectable user interface objects including a plurality of device select affordances.
However, in a related field of endeavor, Sanders teaches a first electronic device that is connected to one or more additional electronic devices and a method of automatically configuring a remote control for the one or more additional electronic devices (Abstract) with a user interface that includes selectable user interface objects including a plurality of device select affordances (Col. 22-23: FIG. 5 illustrates a block diagram of an exemplary architecture for the device 500 according to some embodiments of the disclosure. In the embodiment of FIG. 5, media content is optionally received by device 500 via network interface 502, which is optionally a wireless or wired connection. The one or more processors 504 optionally execute any number of programs stored in memory 506 or storage, which optionally includes instructions to perform one or more of the methods and/or processes described in this disclosure.
Col. 25: FIGS. 7A-7B are flow diagrams illustrating a method of configuring a remote control of a first electronic device in accordance with some embodiments. The method is optionally performed at a first electronic device as described above with reference to FIGS. 1-5, including a set top box or other user interface generating device that is in communication with a remote control and a display device. Some operations in method 700 are, optionally, combined and/or the order of some operations is, optionally, changed) 
It would have been obvious to one of ordinary skill in the art to apply Sanders’  selectable user interface including a plurality of device select affordances to Gunasekara’s modified remote control method of computing device applications, “to facilitate operation of the system”, as revealed in Sanders column 4). 
The combination of Gunasekara, Summers and Sanders continues to teach the display interface including a first device select affordance for selecting a second device different from the first device (Summers [0050] As shown in FIG. 2, one or more client devices 240 may be in communication with one or more peer devices 206 a-206 n (generally referred to herein as “peer device(s) 206” ... In yet another embodiment, a single client device 240 communicates with a single peer device 206
Based on the above, Fig. 2 shows a first device select affordance 206 with a single peer device 206a, for selecting 206a as the claimed second device, which is different from the first device 206) and a second device select affordance for selecting a third device different from the first and second devices (Summers [0050] As shown in FIG. 2, one or more client devices 240 may be in communication with one or more peer devices 206 a-206 n (generally referred to herein as “peer device(s) 206”
Similarly, Fig. 2 shows a second device select affordance 206 with two peer device 206a-206b, for selecting 206b as the claimed third device, which is different from the first device 206 and second device 206a ); while the first device is being operated based on user input from the input device (Summers Fig. 7 [0111] Host device 701 may communicate the assigned port 740 to client device 703 by sending the mapping and/or any other identifying information ...  client device 703 may send this user input to host device 701. User input device 705 may be any suitable user input device, such as a keyboard, pointing device (e.g., mouse, touchpad, touchscreen, etc.) ) receiving a device select user input from the input device selecting the first device select affordance (Summers [0048] I/O module 209 may include a mouse, keypad, touch screen, scanner, optical reader, and/or stylus (or other input device(s)) through which a local user of peer device 201 may provide input); and in response to receiving the device select user input, from the input device, selecting the first device select affordance (Summers [0083] ... an application instance may be opened on the peer device and used by a local user, remotely accessed and controlled by a remote user on a client device): ceasing to operate the first device based on user input from the input device until control is transferred back to the first device (Summers [0083] ... and returned to the control of the local user after the remote access terminates); and displaying, on the display of the first device, a notification indicating that the second device is being operated based on user input from the input device (Summers [0104] FIG. 7 depicts illustrative system 700 for providing remote access to an instance of an application. Included in system 700 are host device 701 and remote client device 703. [0110] Host device 701 may dynamically assign a network communication port 740 to application instance 720.... When application instance 720 is initiated in a remote mode, host device 701 may select an available network communication port 740 (or generate a port 740) and create a mapping between port 740 and application instance 720). 

As to claim 2, Gunasekara further discloses the method of claim 1, wherein operating the first device based on the user input from the input device (Col. 4: FIG. 2A is a diagram illustrating a mobile device 200 communicating with a computing device 202 in accordance with an embodiment of the invention. This figure shows an image 204 and an application 206 (in this instance a media viewer) that was captured by the mobile device 200. The application 206 is being executed and rendered by the computing device 202. The application 204 includes a number of options 208 indicated by various icons—e.g., double arrow right for fast forward, double arrow left for rewind, line and arrow right for slow motion forward, etc) includes operating the first device in an accessibility mode of operation (According to an online dictionary, the meaning of “accessibility” is defined as “the quality of being able to be reached or entered”. The Office submits Gunasekara ‘s option keys 208, keyboard or touch screen inputs are typical cases of claimed “accessibility mode”). 

As to claim 3, Gunasekara further discloses the method of claim 2, wherein operating the second device in the accessibility mode is performed without interaction with an input device of the second device (Fig. 2A Col. 4: Embodiments of the present invention, however, allow the user to indirectly interact with the options 208 by selecting options 208 on the mobile device 200). 

As to claim 4, Gunasekara further discloses the method of claim 1, wherein the user input from the input device correspond to switch inputs (Fig. 2A mobile device 200 keyboard). 

As to claim 5, Gunasekara further discloses the method of claim 4, wherein at least one of the switch inputs is generated by a dedicated switch device that includes one or more switches (Fig. 2A mobile device 200 keyboard). 

As to claim 9, Summers further discloses the method of claim 1, further comprising: displaying, on the display of the first device, a scan affordance while operating the first device based on the user input from the input device; receiving a scan user input from the input device selecting the scan affordance; and in response to receiving the scan user input, displaying, on the display of the first device, the set of device select affordances (Summers [0033] In some embodiments, a peer device may receive a broadcast request from a client device seeking available remote peers. See also Fig. 2).  

As to claim 11, Summers discloses the method of claim 1, further comprising: in response to receiving the device select user input, from the input device, selecting the first device select affordance (Summers Fig. 2: Any device can select affordance of other device) causing display, on a display of the second device, a second notification indicating that operation of the second device is based on the user input from the input device (Summers Fig. 4A: Steps 434, 436; [0069-70], as the peer to peer application hosting process can be iterated between the client device and the peer device. See also Fig. 4B).    

As to claim 12, Summers discloses the method of claim 1, further comprising: 
after ceasing to operate the first device based on user input from the input device (Summers Fig. 2: Any device can select, or cease affordance of other device) causing display, on a display of the second device, of a device control return affordance while operating the second device based on the user input from the input device ( Fig. 4B [0082] ... In step 476, remote application viewer 417 may send a user input message to remote application 425 using the remote application connection previously established. The user input message may be received by peer device 420 and remote application 425, and the user input may be applied to remote application 425 through hooks in one or more input interfaces and/or APIs. Remote application 425 may respond to the user input and update or otherwise generate output); receiving a device control return user input from the input device selecting the device control return affordance ([0082] ... This output may be captured by hooks in one or more output interfaces and/or APIs, and the output may be sent to remote application viewer 417 in step 478 where it may be presented to user 401 on client device 410); 
and in response to receiving the device control return user input , operating the first device based on user input from the input device and ceasing to operate the second device based on user input from the input device ([0083] In step 480, user 401 may issue a command to close the remote application. In step 482, remote application viewer 417 may send the command to close the remote application and terminate the remote connection. Remote application 425 may close when the remote access is terminated).    

As to claim 13, Summers discloses the method of claim 1, further comprising: detecting an alert at the first device while operating the second device based on the user input from the input device; and in response to the alert, causing display, at the second device, of one or more alert response affordances (Fig. 4B steps 474, 476 and 478. [0082] )

 As to claim 14, Summers discloses the method of claim 13, further comprising: receiving a return user input selecting a return affordance of the one or more alert response affordances; and  in response to receiving the return user input, operating the first device based on user input from the input device and ceasing to operate the second device based on user input from the input device (Fig. 4B  [0083]  In step 480, user 401 may issue a command to close the remote application. In step 482, remote application viewer 417 may send the command to close the remote application and terminate the remote connection. Remote application 425 may close when the remote access is terminated. ... an application instance may be opened on the peer device and used by a local user, remotely accessed and controlled by a remote user on a client device, and returned to the control of the local user after the remote access terminates). 

As to claim 15, Summers discloses the method of claim 13, further comprising: receiving a continued action user input selecting a continued action affordance of the one or more alert response affordances; and in response to receiving the continued action user input, operating the second device based on user input from the input device to respond to the alert ([0092] In step 535, the peer device may start the selected application in a remote mode and/or transform the selected application instance into a remote mode. As described above, this may include hooking into one or more input and/or output interfaces associated with the selected application or application instance.... The remote instance of the application may be hooked in such a manner that input/output of that instance is redirected to/from the client device, but other instances of that application continue to send input/output to a local user of the peer device).

As to claim 16, Summers discloses the method of claim 13, further comprising: receiving a quick action user input selecting the quick action affordance of the one or more alert response affordances; and in response to receiving the quick action user input, dismissing the alert and continuing to operate the second device based on user input from the input device (Fig. 9 [0136]
In step 920, the host device may use the hooked composition interfaces associated with the window composition module to analyze individual window textures during incremental texture processing by the window composition module. ... If a window texture is not encoded with the window handle (or other identifier) corresponding to the application instance, processing continues). 

As to claim 17, Summers discloses the method of claim 1, wherein operating the second device based on the user input from the input device is based on one or more accessibility settings for the second device, further comprising, displaying, on the display, an accessibility settings user interface including one or more affordances for changing the one or more accessibility settings for the second device ([0055] In some embodiments, and according to some aspects discussed herein, a peer device, such a peer device 201, may receive a broadcast request from a client device, such as client device 240, seeking available remote peers. The peer device may respond to the client device indicating that the peer device has available remote access and provide a host address of the peer device. The client device may request a list of available remote applications from the peer device. The peer device may generate the list of available remote applications based on a listing of locally executing application instances and/or a listing of applications installed on the peer device and send the list of available remote applications to the client device. The client device may receive a selection of one of the available executing instances or installed application for remote access and send that selection to the peer device. The peer device may provide the client device with remote access to the selected application, as described further herein with respect to FIG. 3. [0075] Peer device 420 may identify installed applications through mechanisms provided by the operating system, such as an application launcher, start menu, system registry..)

As to claim 18, Summers discloses the method of claim 17, wherein the accessibility settings user interface includes one or more affordances for changing a scanning speed or a highlight color of a selection indicator on the second device ([0055] The client device may receive a selection of one of the available executing instances or installed application for remote access and send that selection to the peer device. The peer device may provide the client device with remote access to the selected application, as described further herein with respect to FIG. 3). 

As to Claim 19, Gunasekara, Summers and Sanders teach a non-transitory computer-readable storage medium storing one or more programs (Gunasekara Fig. 1 Memory 112; Summers Fig. 3 physical disks 304 and/or physical memory 316). 
Gunasekara, Summers and Sanders continue to teach the remaining limitation similar to that of claim 1.
The remaining limitation of this claim is thus rejected with similar rationale as explained in claim 1 Office Action. 

As to Claim 20, Gunasekara, Summers and Sanders teach a processing unit configured to perform the method of claim 1. claim 20 is thus rejected with similar rationale as explained in claim 1 Office Action.

As to claims 21 and 23, the limitation is similar to that of claim 9, therefore claims 21 and 23 are rejected with similar rationale as explained in claim 9 Office Action.

As to claims 22 and 24, the limitation is similar to that of claim 11, therefore claims 22 and 24 are rejected with similar rationale as explained in claim 11 Office Action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621